UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4143
CARL ANTONIO ALMON,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-98-1194)

                      Submitted: October 26, 2000

                      Decided: November 13, 2000

    Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Marcia G. Shein, LAW OFFICE OF MARCIA G. SHEIN, P.C.,
Atlanta, Georgia, for Appellant. J. Rene Josey, United States Attor-
ney, Brucie Howe Hendricks, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. ALMON

                             OPINION

PER CURIAM:

   Carl Antonio Almon appeals his conviction by a jury of assault on
a postmaster with the intent to rob, and in doing so, using a knife and
putting the postmaster’s life in jeopardy, in violation of 18 U.S.C.A.
§ 2114(a) (West 2000). On appeal, he argues that the evidence was
insufficient, that there was a constructive amendment to the indict-
ment, that the Government made improper statements during closing
arguments, and that trial counsel provided ineffective assistance. We
grant the Government’s motion to supplement the joint appendix and,
finding no reversible error, affirm.

   Almon challenges his conviction on the ground that the district
court erred by denying his motion for judgment of acquittal under
Fed. R. Crim. P. 29. He essentially claims that there was insufficient
evidence identifying him as the perpetrator. We have reviewed the
trial testimony and find that the evidence, when viewed in the light
most favorable to the Government, was sufficient to convict Almon.
See United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998) (cita-
tions omitted) (stating standard of review), cert. denied, 525 U.S.
1141 (1999).

   Next, Almon asserts that the district court’s instructions and the
evidence presented constructively amended the indictment. A con-
structive amendment to an indictment occurs through a jury instruc-
tion when the instruction "broadens the possible bases for conviction
beyond those presented by the grand jury." United States v. Floresca,
38 F.3d 706, 710 (4th Cir. 1994) (en banc). Although Almon alleges
that the court’s instructions broadened the crimes of which he could
be convicted, the court’s instructions accurately reflected the indict-
ment and the elements of the offense. See United States v. Lawrence,
699 F.2d 697, 701-03 (5th Cir. 1983) (discussing elements of
§ 2114(a) offense). We therefore find no plain error. See United
States v. Olano, 507 U.S. 725, 732-37 (1993) (stating standard of
review).

  Third, Almon contends that the Government’s closing argument
contained inflammatory remarks, improper opinions, and misrepre-
                       UNITED STATES v. ALMON                         3

sentation of the evidence. We have reviewed the transcript of the
Government’s argument and find that there was no plain error. See
United States v. Wilson, 135 F.3d 291, 297-99 (4th Cir. 1998) (pro-
viding standard).

   Finally, Almon argues that trial counsel provided ineffective assis-
tance by failing to raise the issue of constructive amendment of the
indictment, to object to the Government’s closing arguments, and to
call witnesses to support Almon’s alleged alibi defense. We decline
to address this issue on direct appeal. See United States v. Richardson,
195 F.3d 192, 198 (4th Cir. 1999) (providing standard), cert. denied,
___ U.S. ___, 68 U.S.L.W. 3431 (U.S. Jan. 10, 2000) (No. 99-7186).

   Accordingly, we affirm Almon’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                           AFFIRMED